Title: 7th.
From: Adams, John Quincy
To: 


       Mr. Hilliard preach’d all day; pretty much in the common stile.
       Dined at Judge Dana’s; and conversed with Miss Ellery upon the subject, of two young Ladies. I find, that her opinion, as well as that of Mr. and Mrs. Dana, coincides with mine in that respect. Benevolence, candor, and innocence, are more amiable, and more estimable ingredients for a character, than wit without judgment.
       Weather very cold. Mr. Andrews was at tea, with us.
      